Citation Nr: 0209369	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  95-25 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for Crohn's disease.  This case was previously before 
the Board in July 1998 and in February 2000, and was remanded 
for clarification of the veteran's desire for a hearing and 
for additional development of the record, respectively.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.

The Board notes that in his substantive appeal received in 
December 1996, the veteran indicated that he wanted to 
testify at a hearing before a Member of the Board at the RO.  
In an April 1998 letter, he wrote that he had decided to 
withdraw his request for a hearing.  However, in light of 
other letters in the claims folder suggesting that he still 
wanted a Travel Board hearing, the Board, as noted above, 
remanded the claim in July 1998.  By letter dated in 
September 1998, the RO asked the veteran if he still wanted a 
hearing before a Member of the Board.  Since the veteran has 
not responded affirmatively to this letter, the Board 
construes this as continued withdrawal of his request for a 
Travel Board hearing.

In a statement received in July 2000, the veteran appeared to 
raise a claim for service connection for a back disability.  
Since this matter was not developed or certified for appeal, 
it is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  Crohn's disease is manifested by numerous complaints, but 
clinical findings show no anemia or malnutrition.

2.  The veteran's Crohn's disease is not more than severe.


CONCLUSION OF LAW

A rating in excess of 60 percent for Crohn's disease is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7323 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background 

A small bowel follow through at a private facility in July 
1995 showed stricturing of the terminal ileal loops with mild 
proximal dilatation.  The appearance was most suggestive of 
Crohn's disease.  It was indicated that there did not appear 
to be a significant degree of obstruction as the barium 
passed into the right colon.  A stomach biopsy disclosed 
active colitis consistent with Crohn's disease.  Blood tests 
in July and September 1995 revealed that hemoglobin and 
hematocrit were normal.  

The veteran was afforded a general medical examination by the 
VA in May 1996.  He complained of abdominal pain, 
indigestion, epigastric type pain with gas and burning in his 
epigastrium all the time.  It was worse with eating.  The 
veteran stated that he bloated.  He reported that he had ten 
to twelve loose stools per day or three or four days of 
constipation.  He claimed he had hematochezia and melena 
quite frequently and that he had tenesmus with all bowel 
movements.  He related that he was nauseated all the time and 
that he vomited approximately six times per week.  He 
maintained that he had problems with weight loss and the 
inability to maintain weight.  He stated that he had malaise, 
fatigue and weakness from the Crohn's disease.  An 
examination revealed that the veteran was 69 inches tall and 
weighed 212 pounds.  The abdomen was diffusely tender with 
hyperactive bowel sounds.  An upper gastrointestinal series 
showed no gross mass or evidence of ulcer.  A blood test 
disclosed that hemoglobin was 13.4g/dl and hematocrit was 
39.2 percent.  Each of these values was noted to be abnormal.  
The assessment was regional enteritis or Crohn's disease, 
severe.

Private medical records show that a CT scan of the abdomen in 
May 1997 revealed abnormal and apparent strictured loops of 
the distal small bowel including the terminal ileum.  The 
findings were consistent with Crohn's disease, and the lack 
of normal caliber of loops in the right side of the lower 
abdomen suggested that there probably had been some slight 
progression of the disease with more involvement  of the 
distal small bowel when compared to the small bowel series in 
July 1995.  The examiner saw no evidence of Crohn's proximal 
to this level and no other abnormality was noted.  A small 
bowel series in July 1997 showed a grossly normal appearing 
proximal small bowel and findings consistent with Crohn's 
disease involving the distal ileum and particularly the 
terminal ileum that demonstrated the stenotic phase of 
Crohn's disease.  

In August 1997, a private physician noted that he followed 
the veteran for Crohn's disease.  He stated that the veteran 
had active Crohn's disease in the ileum with an associated 
stricture and that he had symptoms that were disabling.  The 
physician noted that the veteran was on multiple medications 
for treatment of the disease, with minimal improvement noted.  
He felt that the veteran would eventually need surgery.

In a statement dated in September 1997, a psychiatrist noted 
that the veteran had substantial evidence showing progression 
of his Crohn's disease to the point where it was in the 
stenotic phase.  The physician indicated that this would 
warrant a higher evaluation.

In December 1997, R. Patil, M.D., reported that he was 
treating the veteran for Crohn's disease.  He noted that he 
had reviewed the X-ray studies and the result of the CT scan 
and the small bowel series and that it was his opinion that 
the veteran was totally disabled because of Crohn's disease.  

The veteran was again examined by the VA in December 1997.  
It was noted that the veteran's symptoms included ten to 
thirty episodes of vomiting a month.  He reportedly had no 
energy.  He stated that he had cramping and swelling of the 
bowels with ambulation and any weight bearing.  He indicated 
that he had symptoms daily and never had remissions.  He 
claimed that he either had vomiting, diarrhea, constipation 
or some combination thereof.  He noted that he occasionally 
passed bright red blood.  It was reported that he had never 
had surgery.  On examination, the veteran weighed 202 pounds.  
The abdomen was soft, but the veteran grimaced with palpation 
and stated that it was secondary to pain.  The examiner 
reviewed the small bowel series and the CT.  The pertinent 
assessment was Crohn's disease of the distal ileum and 
terminal ileum with stenotic phase noted on current 
radiographs.

In an undated statement, Dr. Patil noted that the veteran had 
clinical, radiological and laboratory features of Crohn's 
disease.  

Private medical records dated from 2000 to 2002 have been 
associated with the claims folder.  A CT of the abdomen in 
June 2000 revealed questionable gallstones, but was otherwise 
negative for the upper abdomen.  An X-ray study of the 
abdomen in June 2000 showed no evidence of acute pathology.  
The impression of a small bowel follow through in February 
2001 was stricture separated by a focal dilatation involving 
the distal ileum, consistent with Crohn's disease, otherwise 
unremarkable.  A small bowel series in February 2002 showed 
an abnormal ileum compatible with Crohn's disease with two 
segments of stricture of the terminal ileum likely post 
inflammatory compatible with the history.  Blood tests in 
June, October and December 2000 and April 2001 revealed that 
hemoglobin and hematocrit were normal on each test.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 100 percent evaluation may be assigned for ulcerative 
colitis that is pronounced; resulting in marked malnutrition, 
anemia and general debility, or with serious complication as 
liver abscess.  When severe; with numerous attacks a year and 
malnutrition, the health only fair during remissions, a 60 
percent rating is for assignment.  Diagnostic Code 7323.

A review of the record demonstrates that the veteran has 
numerous complaints concerning Crohn's disease.  The fact 
remains, however, that the clinical findings on examination 
are insufficient to support his claim for an increased 
rating.  In this regard, the Board acknowledges that 
hemoglobin and hematocrit were abnormal on VA examination in 
May 1996.  The Board also notes that some progression of the 
disease was on CT of the abdomen in May 1997.  It must be 
noted that the veteran weighs in excess of 200 pounds, and is 
69 inches tall.  There is no indication in the record that he 
is malnourished.  Moreover, the Board observes that repeated 
blood tests from June 2000 to April 2001 established that 
hemoglobin and hematocrit were normal.  There is no evidence 
in the record that the veteran is anemic.  

The evidence in support of his claim consists of some of his 
statements regarding the severity of Crohn's disease.  In 
contrast, the medical findings on examination are of greater 
probative value and fail to show the requisite findings for a 
higher evaluation.  The Board notes that the veteran Crohn's 
disease is not more than severe.  It must be noted that there 
is no evidence of anemia, malnourishment or general debility 
to warrant a 100 percent evaluation.  The Board concludes 
that the preponderance of the evidence is against the claim 
for an increased rating for Crohn's disease.  



ORDER

An increased rating for Crohn's disease is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

